Exhibit 10.16

 

SCOTSMAN HOLDINGS, INC.
EMPLOYEE STOCK OPTION PLAN

 

INCENTIVE STOCK OPTION AGREEMENT

 

THIS INCENTIVE STOCK OPTION AGREEMENT (this “Agreement”) is made as of the
         day of                       , by and between Scotsman Holdings, Inc.,
a Delaware corporation (the “Company”), and
                                             (the “Optionee”).

 

WHEREAS, the Company and its stockholders have approved the Scotsman
Holdings, Inc.                        Employee Stock Option Plan (the “Plan”),
pursuant to which the Company may, from time to time, enter into stock option
agreements with certain of its employees eligible to participate in the Plan;

 

WHEREAS, the Optionee is now in the employ of the Company or an Affiliate of the
Company as a Key Employee, and the Company desires to have the Optionee remain
in such employ and to afford the Optionee the opportunity to acquire, or
enlarge, the Optionee’s stock ownership in the Company so that the Optionee may
have a direct proprietary interest in the Company’s success; and

 

WHEREAS, the Committee has, pursuant to its authority under the Plan, granted to
the Optionee an Award in the form of an Incentive Stock Option to acquire up to
the number of shares of the Company’s Common Stock set forth in Section 1 below
in accordance with the provisions of the Plan and subject to the terms and
conditions of the Plan and this Agreement.

 

NOW, THEREFORE, in consideration of the mutual undertakings and obligations of
the parties herein and other good and valuable consideration, the parties hereby
agree as follows:

 

1.                                       Grant of Option.           Subject to
the terms, conditions and provisions of this Agreement and the Plan, the Company
hereby grants to the Optionee an Option to purchase up to #                 
shares of the Company’s Common Stock, par value $.01 per share (this “Option”),
which Option is intended to be an Incentive Stock Option.  The Optionee accepts
this Option subject to all of the terms, conditions and provisions of this
Agreement and the Plan, and agrees to be bound and to abide by all requests,
decisions and determinations of the Committee made in accordance with the Plan.

 

2.                                       The
Plan.                                              This Option is intended to
conform in all respects with the terms of the Plan as presently written. 
Inconsistencies between this Option and the Plan will be resolved according to
the terms of the Plan, a copy of which has been supplied to you.

 

3.                                       Option Price.                          
The exercise price for the Option shall be $                  per share.

 

4.                                       Exercise of the Option.          The
Option granted hereunder shall be exercised, in whole or in part, subject to the
time and performance based vesting requirements set forth in Exhibit A and
Sections 7 and 8 hereof, at any time during the term of the Option by delivering
to the Secretary of the Company on any business day (the “Exercise Date”),
written notice specifying the number of shares as to which the Option is being
exercised (the “Exercised Shares”) pursuant to the form on Exhibit B,
accompanied by: (i) cash or check payable to the order of the Company for the
aggregate Option Price of the Exercised Shares; or (ii) in the discretion of the
Committee, shares of Common Stock of the Company (the “Stock Payment”) with a
Fair Market Value equal to or less than the aggregate Option Price of the
Exercised Shares, plus cash or check payable to the order of the Company for an
amount equal to that amount, if any, by which the aggregate Option Price for the
Exercised Shares exceeds the Fair Market Value of the Stock Payment.  If the
Option granted hereunder is exercised in part, the Optionee must purchase not
less than 100 shares at any one time.

 

5.                                       Taxes.              The Company shall
be entitled to require as a condition of delivery of the certificate
representing the Exercised Shares that the Optionee remit an amount sufficient
to satisfy all federal, state and other government taxes or withholding
requirements; provided, further, that the Company shall have the right to
withhold such sums from any compensation otherwise due to the Optionee.

 

 

1

--------------------------------------------------------------------------------


 

6.                                       Issuance of
Stock.                                              Upon payment in full of the
aggregate Option Price, the Company shall issue to the Optionee a certificate
representing the Exercised Shares, in the form of fully paid and non-assessable
Common Stock of the Company.

 

7.                                       Termination of Employment.

 

(a)                                  Upon termination of employment of a
Participant with the Company or an Affiliate, this Option shall, to the extent
not previously exercised, terminate and become null and void, provided that:

 

(1)                      if the Participant shall die while in the employ of the
Company or an Affiliate or during either the three month or one year period,
whichever is applicable, specified in clause (2) below and at a time when such
Participant was entitled to exercise any portion of this Option as herein
provided, the legal representative of such Participant, or such person who
acquired this Option by bequest or inheritance or by reason of the death of the
Participant, shall have the right to exercise this Option, to the extent not
previously exercised, in respect of any or all of such number of Shares that
such Participant is entitled to purchase pursuant to this Option at the time of
such Participant’s death, at any time up to and including one year after the
date of death; and

 

(2)                      if the employment of any Participant shall terminate by
reason of the Participant’s Retirement, Disability or dismissal other than for
Cause, and while such Participant is entitled to exercise this Option, as herein
provided, such Participant shall have the right to exercise this Option, to the
extent not theretofore exercised, in respect of any or all of such number of
shares that such Participant is entitled to purchase pursuant to this Option at
the time of such termination, at any time up to and including (i) three months
after the date of such termination of employment in the case of termination by
reason of Retirement or dismissal other than for Cause and (ii) one year after
the date of termination of employment in the case of termination by reason of
Disability.

 

(b)                                 If a Participant voluntarily terminates his
employment, or is discharge for Cause, any Option granted hereunder shall
terminate.

 

(c)                                  If this Option shall be exercised by the
legal representative of a deceased or a disabled Participant, or by a person who
acquired this Option by bequest or inheritance or by reason of death of any
Participant, written notice of such exercise shall be accompanied by a certified
copy of letters testamentary or equivalent proof of the right of such legal
representative or other person to exercise this Option.

 

8.                                       Acceleration of Vesting in Certain
Circumstances.

 

(a)                                  For purposes hereof, a “change in control”
shall be deemed to occur if: (i) any “person” (as such term is used in
Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended),
other than Cypress Merchant Banking Partners L.P., Cypress Offshore Partners
L.P., BT Investment Partners, Inc., and Scotsman Partners, L.P., or any of their
affiliates or any combination there (collectively, the “Investor Group”), is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under Exchange Act),
directly or indirectly, of all of the outstanding capital stock of the Company;
or (ii) a sale of all or substantially all of the assets of the Company other
than to an entity owned or controlled by the Investor Group is consummated; or
(iii) any merger, consolidation, issuance of securities or purchase or sale of
assets, the result of which would be the occurrence of any event described in
clause (i) or (ii) above, is consummated.

 

(b)                                 Upon the occurrence of (i) a change in
control of the Company, or (ii) the effective date of the Company’s registration
statement under the Securities Act of 1933, as amended (the “Securities Act”),
registering Common Stock in connection with an initial public offering (each an
“acceleration event”): (a) unvested options subject to the time-based vesting
requirements shall immediately vest and become exercisable and (b) unvested
options subject to performance based vesting requirements shall immediately vest
and become exercisable in the event that the cumulative EBITDA target (set forth
in Exhibit A) for the most recently completed fiscal year and for the year to
date period (on a straight line pro-rata basis) ending on the month end
immediately proceeding the measurement date have been achieved.

 

(c)                                  If, upon the occurrence of an acceleration
event, at least 90% but less than 100% of the cumulative EBITDA target for the
most recently completed fiscal year has been met, the performance based options
shall vest proportionately as set forth in Exhibit A-1.

 

 

2

--------------------------------------------------------------------------------


 

9.                                       Stockholders’ Agreement.     It is a
condition to the effectiveness of this Option and the obligation of the Company
to issue any Shares hereunder that the Participant shall have executed, on or
prior to the date of the execution of this Agreement, the Amended and Restated
Management Stockholders’ and Optionholders’ Agreement, dated as of
                                , by and among the Company, the Stockholders and
Permitted Transferees (each as defined therein) as such agreement may be amended
or restated (the “Stockholders Agreement”).  If the Participant has not executed
the Stockholders Agreement on or before the date hereof, this Option shall
automatically and without any further notice terminate and be null and void.

 

10.                                 Term of Option.  Subject to the terms,
conditions and provisions of this Agreement and the Plan, this Option shall
terminate ten years from the date of grant on                          .

 

11.                                 Non-Transferability of
Option.                              This Option may be exercised only by the
Participant and may not be assigned or transferred except as expressly provided
in the Plan.  Immediately upon any attempt to assign or transfer this Option, by
operation of law or otherwise, in violation of this Agreement, this Option shall
terminate and be null and void.

 

12.                                 No Rights of Stockholder.      The
Participant shall not be deemed a stockholder of the Company for any purpose
until the shares of the Company’s Common Stock subject to this Option have been
issued to the Participant upon the exercise of this Option.  The Participant
shall have no obligation to exercise this Option.

 

13.                                 Common Stock Acquired for
Investment.                       The Participant agrees that the Company may
require the Participant to certify (in such form as the Company may specify)
prior to each time or times the Exercised Shares are purchased that such
Exercised Shares are being purchased by the Participant for investment and not
with any intention of distributing the same.  The stock certificates for any
shares of Common Stock issued by the Company upon exercise of this Option shall
be stamped, if appropriate, with a legend restricting transferability of the
Shares in accordance with this Agreement and the Plan, the Securities Act, and
any applicable state securities laws.

 

14.                                 Notice of
Disposition.                           In the event the Participant makes a
disposition (as that term is defined in Section 424(c) of the Code) of the
Exercised Shares within two years from the date hereof or within one year from
the date of acquiring such Exercised Shares, the Participant  shall notify the
Company of such disposition within thirty (30) days thereof.

 

15.                                 The Company’s Rights.                  The
existence of this Option shall not affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure, or its business, or any merger or consolidation of the Company, or
any issue of bonds, debentures, preferred or other stocks with preference ahead
of or convertible into, or otherwise affecting the Common Stock or rights
thereof, or dissolution or liquidation of the Company, or any sale or transfer
of all or any part of its assets or business, or any other corporate act or
proceeding, whether of a similar character or otherwise.

 

16.                                 Recapitalization.         In the event of a
change in the number of issued shares of Common Stock of the Company resulting
from a subdivision or consolidation of shares or other capital adjustment, or
the payment of a stock dividend or other increase or decrease in such shares,
the Committee may, in its sole and absolute discretion, make such adjustments to
this Option as it deems appropriate.

 

17.                                 Miscellaneous.

 

(a)                                  The Participant acknowledges that the
exercise of this Option is subject to the Certificate of Incorporation and the
Bylaws of the Company, as both may be amended from time to time, and any
applicable federal or state laws, rules or regulations.

 

(b)                                 The Committee shall have the right, in its
sole and absolute discretion, to alter or amend this Agreement, from time to
time, in any manner for the purpose of promoting the objectives of the Plan but
only if all agreements granting options to purchase shares of the Company’s
Common Stock pursuant to the Plan which are in effect and not wholly exercised
at the time of such alteration or amendment shall also be similarly altered or
amended with substantially the same effect.  Any such alteration or amendment of
this Agreement by the Committee shall, upon adoption thereof without requirement
for consent or other action with respect thereto by any such person.  The
Company shall give written notice to the Participant of any such alternation or
amendment of this Agreement by the Committee as promptly as practical after the
adoption thereof.  The foregoing shall not restrict the ability of the
Participant and the Company by mutual consent to alter or amend this Agreement
in any manner which is consistent with the Plan and approved by the Committee.

 

 

3

--------------------------------------------------------------------------------


 

(c)                                  This Agreement shall be governed by and
construed in accordance with the laws of the State of Maryland, exclusive of its
conflicts of law provisions.

 

(d)                                 The descriptive headings of the sections and
paragraphs of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

 

(e)                                  Any notice or communication required to be
given pursuant to this Agreement shall be in writing and shall be sufficiently
made or given if hand-delivered or mailed by certified mail, addressed to the
Participant at the address contained in the records of the Company or to the
Company at its principal office.

 

(f)                                    This Agreement and the documents referred
to herein contain the complete agreement between the parties and supersede any
prior understandings, agreements or representations by or between the parties,
written or oral, which may have related to the subject matter hereof in any way.

 

(g)                                 This Agreement and the documents referred to
herein contain the complete agreement between the parties and supersede any
prior understandings, agreements or representations by or between the parties,
written or oral, which may have related to the subject matter hereof in any way.

 

(h)                                 This Agreement may be executed
simultaneously in one or more counterparts each of which shall be deemed to be
an original and all of which together shall constitute one and the same
instrument.

 

(i)                                     To the extent that any capitalized term
used in this Agreement is not defined herein, it shall be given the meaning
ascribed to such term in the Plan.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on
                                          , 20          , effective, as of the
day and year first above written.

 

 

WITNESS:

SCOTSMAN HOLDINGS, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Gerard E. Holthaus

 

 

Chairman, President and CEO

 

 

 

OPTIONEE

 

 

 

 

 

By:

 

 

 

 

Participant

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

SCOTSMAN HOLDINGS, INC.
200__ EMPLOYEE STOCK OPTION

 

VESTING OF INCENTIVE STOCK OPTIONS

 

The award of Incentive Stock Options under this Agreement vests and become
exercisable as follows:

 

Performance-based Vesting

For 50% of the shares subject to the Option, as follows:

 

Targets **

 

EBITDA Targets *

 

Cumulative
EBITDA

 

 

 

 

 

1.

Options for Shares become exercisable on

 

 

 

 

 

December 31, 200__ if the Company’s 200__

 

 

 

 

 

EBITDA target is achieved.

 

 

 

 

 

 

 

 

 

 

2.

Options for Shares become exercisable on

 

 

 

 

 

December 31, 200__ if the Company’s 200__

 

 

 

 

 

EBITDA target is achieved.

 

 

 

 

 

 

 

 

 

 

3.

Options for Shares become exercisable on

 

 

 

 

 

December 31, 200__ if the Company’s 200__

 

 

 

 

 

EBITDA target is achieved.

 

 

 

 

 

 

 

 

 

 

4.

Options for Shares become exercisable on

 

 

 

 

 

December 31, 200__ if the Company’s 200__

 

 

 

 

 

EBITDA target is achieved.

 

 

 

 

 

 

 

 

 

 

5.

Options for Shares becomes exercisable on

 

 

 

 

 

December 31, 200__ if the Company’s 200__

 

 

 

 

 

EBITDA target is achieved.

 

 

 

 

 

Time Based Vesting

 

For 50% of the Shares subject to the Option, as follows:

 

10% shares on December 31, 200___

10% shares on December 31, 200___

10% shares on December 31, 200___

10% shares on December 31, 200___

10% shares on December 31, 200___

 

--------------------------------------------------------------------------------

*  Subject to annual Cap-X adjustments.

 

**If the Cumulative EBITDA Targets as of the most recently completed fiscal year
and for the year to date period (on a straight line pro-rata basis) ending on
the month end immediately preceding the measurement date have been achieved, all
unvested performance based Options shall immediately vest and become
exercisable.  For purposes hereof, the measurement date will be the earlier of
the date on which audited financial statements for the year ended December 31,
200___ become available or upon the occurrence of a change in control or an
initial public offering as defined in the Agreement.

 

 

5

--------------------------------------------------------------------------------


 


EXHIBIT A-1

SCOTSMAN HOLDINGS, INC.
200__ EMPLOYEE STOCK OPTION PLAN

 

PARTIAL VESTING OF INCENTIVE STOCK OPTIONS

 

If over 90% but less than 100% of the Cumulative EBITDA Targets as of the most
recently completed fiscal and for the year to date period (on a straight line
pro-rata basis) ending on the month end immediately preceding the measurement
date have been achieved, unvested performance based Options shall vest and
become exercisable as set forth below.

 

Percentage of Cumulative
EBITDA Targets Achieved

 

Percent of Unvested Performance Based Options
Vested & Exercisable

 

 

 

 

 

at least 90

 

50

 

90.1 to 91

 

55

 

91.1 to 92

 

60

 

92.1 to 93

 

65

 

93.1 to 94

 

70

 

94.1 to 95

 

75

 

95.1 to 96

 

80

 

96.1 to 97

 

85

 

97.1 to 98

 

90

 

98.1 to 99

 

95

 

at least 99.1

 

100

 

 

 

6

--------------------------------------------------------------------------------